Per Curiam.

The cause is now before this court on motion to dismiss the appeal “for the reason that there is no constitutional or legislative authority for such appeal.”
The Administrative Procedure Act, formerly Sections 154-61 to 154-74, General Code, is applicable. It did not confer upon the appellants herein, the director of education and the High School Board, the right to appeal from a judgment of the Court of Common Pleas rendered on appeal from an order of the Department of Education. Corn v. Board of Liquor Control, ante, 9, 113 N. E. (2d), 360.
The motion to dismiss the appeal is sustained, and the appeal is dismissed.

Appeal dismissed.

Wbygandt, C. J., Middleton, Hart, Zimmerman and Stewart, JJ., concur.
Taet, J., concurs in the judgment.
Lamneck, J., not participating.